Citation Nr: 0319789	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) improved 
pension benefits in the amount of $11,927 was timely.


REPRESENTATION

Appellant represented by:	Jim Agnew, Attorney at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1954 to September 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Nashville, Tennessee, that 
found that a request for waiver of recovery of an overpayment 
of improved pension benefits was not timely.

The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$11,927 is the subject of the REMAND herein.

In October 2002, a letter was received from the veteran's 
representative in which he indicated that he had been 
requested by the veteran to be his representative with regard 
to VA claims.  In a November 2002 letter, this representative 
was sent a letter by the RO.  The RO stated that the 
representative had not limited his representation to any 
specific action or benefits claim.  The RO further indicated 
that it was VA's understanding that the representative would 
be representing the veteran in all present and future 
compensation, pension, and education issues.  No 
correspondence has been received from the representative 
regarding the waiver issue on appeal.  Thus, the Board will 
proceed with the matter on appeal.  


FINDINGS OF FACT

1.  In a March 10, 2001 letter, the veteran was notified that 
he owed a debt of $14,786 to VA.  In pertinent part, he was 
informed that he had 180 days to request a waiver of the 
recovery of this debt.  

2.  On April 23, 2001, the veteran submitted a completed 
Financial Status Report (FSR) to the RO and wrote "can't 
pay" on it.  

3.  The veteran timely applied for a waiver of the recovery 
of the debt.

4.  The amount of the veteran's debt has been reduced to 
$11,927, due to adjustments made by the RO for unreimbursed 
medical expenses.


CONCLUSION OF LAW

The veteran applied for a waiver of recovery of overpayment 
of VA improved pension benefits in the amount of $11,927 in a 
timely manner.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that Veterans Claims Assistance 
Act (VCAA) is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002). 

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180-
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).

The Board notes that the veteran was awarded VA nonservice-
connected pension benefits in a June 1995 rating decision.  
In a July 1995 letter, he was notified that he had been 
granted improved pension benefits.  He was informed of his 
obligations as a pension recipient.  

In a March 10, 2001 letter, the veteran was notified that he 
owed a debt of $14,786 to VA.  The letter was issued by VA's 
Debt Management Center (DMC) located in St. Paul, Minnesota.  
The letter stated that the veteran could request a waiver of 
the debt in certain circumstances, and that "[s]pecific 
information concerning these rights and instructions for 
requesting a waiver are provided on the back of this letter."  
(Emphasis in original).  The instructions referred to stated, 
under the heading "RIGHT TO REQUEST WAIVER OF THE DEBT," that 
the right to request a waiver "only lasts for 180 days."  
Thus, in pertinent part, the veteran was informed that he had 
180 days to request a waiver of the recovery of this debt.  
He was also told that in order to substantiate financial 
hardship, to complete the enclosed FSR and include it with 
his request for waiver.

On April 23, 2001, within a 180 days of the DMC letter, the 
veteran submitted a completed FSR to the DMC and wrote 
"can't pay" on it.  On October 18, 2001, he wrote to the RO 
and said that he had "requested a waiver of his overpayment, 
but have not heard from it yet."  

The veteran has reported that he had unreimbursed medical 
expenses during the period in which the debt was created.  
The RO took action to reduce the original amount of the debt 
to reflect the appropriate calculations for the unreimbursed 
medical expenses.  The reduced amount of the debt totaled 
$11,927.  

In a November 2001 decision, the Committee denied waiver of 
recovery of the overpayment at issue on the basis that the 
claim for waiver was not timely filed.  

The veteran contends that he only has a grammar school 
education and simply did not understand VA laws and 
regulations that were pertinent to his waiver claim.  He 
indicated that he lives in a small town and had no one nearby 
to assist him with his claim.  

In sum, the Board accepts the completed FSR with the words 
"can't pay" on it as a timely request for waiver of the 
debt at issue.  This document was received on April 23, 2001, 
within 180 days of the March 10, 2001 DMC letter notifying 
the veteran of the overpayment.  The request for waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $11,927 was timely.  


ORDER

The request for waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $11,927 was timely 
filed.  To this extent, the appeal is granted.  


REMAND

Due to the Board's above grant, the issue of waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $11,927 must now be adjudicated by the RO.  
Accordingly, this case is REMANDED for the following:

Adjudicate the issue of waiver of 
recovery of an overpayment of VA improved 
pension benefits in the amount of 
$11,927, undertaking such development as 
is necessary in order to adjudicate the 
issue, and addressing the specific 
contentions raised by the veteran. If the 
determination is adverse to him, notify 
him of the determination and of his 
appellate rights, including the need to 
file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

